Duke, J.
1. “A showing for a continuance upon the ground of the absence of a witness, is insufficient if it omits to state that the application is not made for the purpose of delay.” Newsome v. State, 61 Ga. 481; Penal Code (1910), § 987; Cobb v. State, 110 Ga. 314 (1) (35 S. E. 178), and citations.
2. The above-stated ruling disposes of the amendment to the motion for a new trial; and the general grounds of the motion, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

J. *4. McFarland, for plaintiff in error.
J. M. Lang, solicitor-general, contra.